DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species H (claims 1-14) in the reply filed on 06/17/2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
 The traversal is on the ground(s) that “the straws and sealing leafs as shown in the drawings are drinking mechanism provided at the pouch opening of the dispensing arrangement including the sealing flap of the instant invention for facilitating the user to drink. Therefore, it would appear that a search and examination of the entire application can be conducted without a serious burden on the Office. This is not found to be persuasive since MPEP §803 explicitly refers to MPEP §806.04(a) when attempting to define what the term “serious burden” constitutes.  This section of the MPEP refers to rule 37 CFR 1.141 for guidance.  Rule 37 CFR 1.141 states that more than one species may be claimed provided the application also contains an allowable claim generic to all the claimed species and all the claims to the species in excess of one are written in dependent form (§1.75) or otherwise include all the limitations of the generic claim.  Since this is clearly not the case as elaborated below, the requirement stands.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delsahut (US 6,481,889).
	Regarding claim 1, Delsahut discloses a consumption packet, comprising: a bag which has a first bag wall and a second bag wall defining a cavity between the first and second bag walls (see marked-up Fig. 31), wherein the bag further has an enclosable area defined at the first bag wall (see marked-up Fig. 31) and a pouch opening 115 formed within the enclosable area (see marked-up Fig. 31); and a dispensing arrangement which comprises a sealing flap extended from the second bag wall (see marked-up Fig. 31) and folded on the first bag wall to enclose the enclosable area thereof so as to seal the pouch opening 115 by the sealing flap (see marked-up Fig. 31 and col. 9, lines 26-28), wherein the sealing flap is unfolded from the enclosable area to unseal the pouch opening 115 (see marked-up Fig. 31).


    PNG
    media_image1.png
    427
    675
    media_image1.png
    Greyscale

				Marked-Up Fig. 31
Regarding claim 2, Delsahut discloses wherein the sealing flap is sealed on (adhered thereon) the enclosable area of the bag when the sealing flap is folded (see col. 9, lines 26-28) and is unsealed from the enclosable area of the bag when the sealing flap is unfolded (see marked-up Fig. 31).
Regarding claim 4, Delsahut discloses wherein the sealing flap is integrally extended from the second bag wall (see marked-up Fig. 31).
Regarding claim 5, Delsahut discloses wherein the sealing flap is attached to the second bag wall and is folded to overlap and enclose the enclosable area of the first bag wall (see marked-up Fig. 31 and col. 9, lines 24-29).
Regarding claim 6, Delsahut discloses wherein the bag is made of soft, recyclable, and air impermeable material (see col. 3, lines 37-45).
Regarding claim 11, Delsahut discloses wherein the dispensing arrangement further comprises a sealing element (adhering element; see col. 9, lines 26-28) provided on the sealing flap to seal the sealing flap at the enclosable area around the pouch opening (see marked-up Fig. 31 and col. 9, lines 26-28).
Regarding claim 12, Delsahut discloses wherein the sealing element is protruded from the sealing flap to press and seal (cover) at the pouch opening 115 when the sealing flap is folded (see marked-up Fig. 31 and col. 9, lines 26-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Delsahut (US 6,481,889) in view of Schnabel (US 9,856,064).
Regarding claim 3, Delsahut discloses all the elements of the claimed invention but is silent to the explicit teaching of a pulling portion.
Schnabel discloses a consumption packet including a sealing flap 104, wherein the sealing fap 104 includes a pulling portion (tab) 106 unsealed with an enclosable area 112 when the sealing flap 104 is folded, for ease of handling (fig. 1A, and col. 1, lines 14-15).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the sealing flap with a pulling portion unsealed with the enclosable area, as taught by Schnabel, in order to facilitate handling of the sealing flap, i.e. facilitating user grasping of the sealing flap for removal.
Regarding claims 13 and 14, the sealing flap of Delsahut appears to be re-sealable (see marked-up Fig. 31 and col. 9, lines 26-29). However, Delsahut is silent to the explicit teaching of the sealing flap being re-sealable on the enclosable area via the sealing element.
Schnabel further teaches wherein the sealing flap 104 is re-sealable on the enclosable area via the sealing element (adhesive; see col. 1, lines 11-14 and 49-53).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the sealing flap being re-sealable on the enclosable area via the sealing element, as taught by Schnabel, in order to provide a resealable container, which may be resealed as needed, providing an enclosable area not exposed to the environment.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Delsahut (US 6,481,889) in view of Hilsenrath et al. (US 2014/0050424).
Regarding claim 7, the Delsahut embodiment of Fig. 31 is silent to the teaching of a drinking straw extended through the pouch opening and being sealed and covered by the sealing flap when the sealing flap is folded on the enclosable area.
Hilsenrath teaches a consumption packet wherein the dispensing arrangement includes a drinking straw 18 for withdrawal of liquid from the container (see fig. 3B and 6B. and paragraph 76), wherein the straw 18 is extended through the pouch opening 16 and sealed and covered by the sealing flap 32 when the sealing flap 32 is folded on the enclosable area (see paragraphs 88 and 92).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide a drinking straw extended through the pouch opening and being sealed and covered by the sealing flap when the sealing flap is folded on the enclosable area, as taught by Hilsenrath, in order to provide means to facilitate withdrawal of liquid from the container, which may be covered to prevent leakage and/or exposure to the environment.
Regarding claim 8, Hilsenrath discloses wherein at least a portion of the drinking straw 18 is sealed around an opening edge of the pouch opening 16 (via 16B; see figs. 3B and 6B, and paragraph 90).
Regarding claims 9 and 10, Hilsenrath discloses wherein the drinking straw has a sucking portion 18D extended into the cavity and a mouth piece portion 18E which is extended out from the pouch opening 16 and is enclosed by the sealing flap 32 when the sealing flap is folded (see figs. 3B and 6B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Risgalla et al. (US 6,334,711) shows another consumption packet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754